            Case 2:20-cv-00887-RAJ Document 30 Filed 06/11/20 Page 1 of 4




                                                      THE HONORABLE RICHARD A. JONES




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE

BLACK LIVES MATTER SEATTLE-                       No. 2:20-cv-00887-RAJ
KING COUNTY, ABIE EKENEZAR,
SHARON SAKAMOTO, MURACO                           DECLARATION OF AISLING COONEY
KYASHNA-TOCHA, ALEXANDER                          IN SUPPORT OF MOTION FOR
WOLDEAB, NATHALIE GRAHAM,                         TEMPORARY RESTRAINING ORDER
AND ALEXANDRA CHEN,

                       Plaintiffs,

       v.

CITY OF SEATTLE,

                       Defendant.


       I, Aisling Cooney, declare and state as follows:

       1.       The information contained in this declaration is true and correct to the best of my

knowledge, and I am of majority age and competent to testify about the matters set forth herein.

       2.       I am a 25 years old and am a graduate student. I have lived in Seattle for 1 year.

       3.       I attended protests nearly every day between May 30 and June 7.

       4.       On June 7, I attended a protest near the East Precinct police station on Capitol

Hill. My partner and I were at the eastern barricade at 13th Avenue and Pine Street.


 COONEY DECL. ISO TRO (No. 2:20-cv-
 00887-RAJ) –1
             Case 2:20-cv-00887-RAJ Document 30 Filed 06/11/20 Page 2 of 4




        5.       My partner and I arrived around 7pm. We were sitting at the barricade with

approximately 100 other people, most of whom were also sitting.

        6.       The police near us were not wearing masks.

        7.       At approximately 8pm, we saw police in riot gear and gas masks coming toward

us.

        8.       In response, most of the protesters stood up and opened up their umbrellas for

protection.

        9.       The protest had been peaceful up to this point and I did not see anyone throwing

anything.

        10.      The police did not give any notice that pepper spray and flash bangs would be

used.

        11.      The cops with bicycles began pushing people and knocking them down with their

bicycles.

        12.      Video of this encounter is available at

https://twitter.com/menilivne/status/1269831790799159302?s=09. I can be seen in the upper left

part of the video in a gray helmet and green jacket.

        13.      The riot cops then began macing people and firing flash bangs. A flash bang

exploded near me and I became disoriented. In the video, you can see me stumbling in a circle

for over 25 seconds.

        14.      More police approached us from behind and trapped us between the two groups of

police. There were more police than protesters.




 COONEY DECL. ISO TRO (No. 2:20-cv-
 00887-RAJ) –2
          Case 2:20-cv-00887-RAJ Document 30 Filed 06/11/20 Page 3 of 4




       15.     The officers grabbed me and started shoving me from officer to officer. I was still

disoriented and trapped between the police and other protesters.

       16.     One of the officers pepper sprayed me in the face from approximately 1 foot

away. This can be seen at 0:53 in the video.

       17.     I turned away from the spray and the officer continued to spray me in the back of

my head and neck.

       18.     I was in extreme pain and went to the medic tent. They assisted me in washing off

the pepper spray off my skin.

       19.     I developed a large rash in response to the pepper spray. I was coughing a lot and

also had trouble breathing.

       20.     The medics thought my reaction was severe and one of them drove me to the

emergency room.

       21.     I was monitored for several hours at the emergency room for anaphylaxis.

       22.     When I was discharged, the doctor said I had had a very severe reaction and

prescribed me an epi-pen.

       23.     I intend to continue protesting, but fear for my health and safety if the police

continue to use pepper spray. I now take my epi-pen with me to all protests.




 COONEY DECL. ISO TRO (No. 2:20-cv-
 00887-RAJ) –3
         Case 2:20-cv-00887-RAJ Document 30 Filed 06/11/20 Page 4 of 4




       Executed this 11th day of June 2020 at Seattle, Washington.

       I declare under penalty of perjury under the laws of the United States and the State of

Washington that the foregoing is true and correct.



                                                                By:________________________

                                                                    AISLING COONEY




 COONEY DECL. ISO TRO (No. 2:20-cv-
 00887-RAJ) –4
